The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. (2004/0122440) in view of Ball et al. (2004/0064188). 
Regarding claim 1, Daniels discloses a method for a surgical procedure (abstract and Fig. 24), comprising: accessing an implanted joint prosthesis having an implant 54 (Fig. 23) engaged within a bone of the joint (Fig. 24), and a first articulating component (head 58) mounted by a first mating component 106 to a  first insert component 172 removably mounted to the implant (Fig. 1 and par. 0129 discloses fixing first articulating component or head 58 to neck trial 106 removably mounted in implant 54/102); determining an angular orientation of the first mating component with respect to first insert component (par. 0129 discloses determining position of the trial neck; Fig. 24); replicating the determined angular position with a second insert component 54 and a second mating component 52 (pars. 0109 and 0129 disclose replicating angle of a trial prosthesis); fixing the second insert component and the second mating component at the replicated angle; mounting the fixed second insert component and the 
except for partially disassembling the accessed implanted joint prosthesis by removing the first insert component with the first articulating component fixed thereto from the implant while the implant is engaged with the bone; determining an angular orientation of the mating component with respect to the first insert component after partially disassembling the accessed implanted joint prosthesis using a replication instrument; and mounting a second articulating component to the second mating component.
However, Ball teaches a similar method comprising an implant 32 (Fig. 1); comprising a first articulating component 26’ (Fig. 22), a first mating component 28 and a first insert component 30 (Fig. 1); partially disassembling the accessed implanted joint prosthesis by removing the first insert component with the first articulating component fixed thereto from the implant while the implant is engaged with the bone and determining an angular orientation of the mating component with respect to the first insert component after partially disassembling the accessed implanted joint prosthesis using a replication instrument (pars 0076 and 0081 discloses determining the angle between head 26 and neck 28 using trialing jig 130; and par. 0094 discloses replicating and transferring angular orientation from a trial prosthesis to a final prosthesis which involves disassembling the trial prosthesis by removing the first insert component and first articulating component from the implant and then replicating the determining an angular orientation of the mating component); and mounting a second articulating component to the second mating component. (pars. 0094-0096 disclose fixing the 
Regarding claim 2, Daniels discloses wherein partially disassembling the accessed implanted joint prosthesis includes disengaging a first removable fastener (ring 174; Fig. 4) engaging the first insert component to the implant. 
Regarding claim 4, Daniels discloses mounting the fixed second insert component and second mating component to the implant engaged within the bone comprises: engaging the second insert component to the implant using a second removable fastener (sleeve 72; Fig. 21).
Regarding claim 13-14, Daniels discloses mounting the second articulating component to the second mating component comprises: engaging a tapered cylinder portion of the second mating component 52 with the second articulating component (ball head; Fig. 20) and the second articulating component is mounted to the second mating component prior to mounting the fixed second insert component and second mating component to the implant engaged within the bone (Figs. 20-21). 
Allowable Subject Matter
Claims 3 and 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774